Determination of the respondent Police Commissioner dated August 20, 1990, which found petitioner guilty of certain charges and specifications and terminated his employment as a New York City Police Officer, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, New York County [Kristin Booth Glen, J.], entered March 12, 1991), is dismissed, without costs.
Petitioner, charged with misconduct and identified by his victim from a photographic array, claims that the proof of his identity was not supported by substantial evidence in that insufficient weight was given to the testimony of his alibi *386witness, a clergyman. Because of various inconsistencies in the clergyman’s recollection of the events, the Hearing Officer was persuaded that his testimony was "the product of faulty recollection, erroneously refreshed by a long time friend [i.e., petitioner] who has a motive to lie.” In view of the positive identification of petitioner, and his admission that he resided near and frequented the area where the misconduct occurred, it cannot be said that respondent’s determination was not supported by substantial evidence (see, Matter of Di Maria v Ross, 52 NY2d 771). Concur—Sullivan, J. P., Carro, Rosenberger, Kupferman and Rubin, JJ.